Case 2:20-cv-05558-KES Document 21 Filed 06/11/21 Page 1 of 1 Page ID #:47




 1
 2
 3
 4
 5                                                                J S -6
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  WESTERN DIVISION
11
12
13   INGRID PIMIENTA,                               ) No. 2:20-cv-05558-KES
                                                    )
14         Plaintiff,                               )
                                                    ) [PROPOSED] JUDGMENT
15                v.                                )
                                                    )
16                                                  )
     ANDREW SAUL,                                   )
17                                                  )
     Commissioner of Social Security,               )
18         Defendant.                               )
                                                    )
19                                                  )
                                                    )
20                                                  )
                                                    )
21
22
           Having approved the parties’ joint stipulation to voluntary remand
23
     pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
24
     COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
25
26
27   Date: June 11, 2021                  ____________________________________
                                          HON. KAREN E. SCOTT
28                                        United States Magistrate Judge



                                            -1-
